DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al., (US 2012/0094594) and further in view of Chen (US 2014/0092304), both sited as prior art.   
As per claims 1, 8, and 15, Rofougaran teaches a system comprising: a position input sensor operable to detect positional input by a human operator using a pen or a finger; a peripheral device different from the position input sensor; (“In particular, a tablet computer includes a flat touch screen, a CPU, an operating system, a WLAN transceiver, a cellular data transceiver, a Bluetooth transceiver, a global positioning satellite (GPS) receiver, memory (e.g., solid state memory), connectors, and a rechargeable battery (e.g., lithium polymer). The flat touch screen includes capacitive touch screen technology to provide a virtual keyboard, a passive stylus pen (e.g., one touch selection based on X-Y coordinates of the touch), two-dimensional touch commands (e.g., sensing touch of the screen by one or more fingers and detecting movement in the X-Y dimensions of the one or more fingers), and provides the display,” emphasis added, paragraph 0010); and an internal processor being operable to switch between; (1) controlling the position input sensor and the peripheral device are communicable connected to the internal processor; (“In particular, a tablet computer includes a flat touch screen, a CPU, an operating system, a WLAN transceiver, a cellular data transceiver, a Bluetooth transceiver, a global positioning satellite (GPS) receiver, memory (e.g., solid state memory), connectors, and a rechargeable battery (e.g., lithium polymer). The flat touch screen includes capacitive touch screen technology to provide a virtual keyboard, a passive stylus pen (e.g., one touch selection based on X-Y coordinates of the touch), two-dimensional touch commands (e.g., sensing touch of the screen bv one or more fingers and detecting movement in the X-Y dimensions of the one or more fingers), and provides the display’’ emphasis added, paragraph 0010) and (ii) controlling the position input sensor and the peripheral device to operate in a second mode, (“The core module 28 includes one more processing modules and performs a variety of functions. For example, the core module 28 may execute various user applications and system level applications of the portable computing device. In particular, the core module 28 may execute system level applications, such as an operating system, and user applications, such as a word processing application, a spreadsheet application, a contacts and calendar application, a plurality of games, one more web browsers, e-mail, a system set-up application, a file sharing application, etc. In executing these user applications, the core module 28 may shift one or more sub-functions to one or more of the coprocessors for execution therein.” paragraph 0062), in which the position input sensor and the peripheral device are communicably connected to an external computer. Chen teaches an internal processor being responsive to the interface connected to an external computer, control the mobile tablet computer, as a human interface device of the external computer, to input the positional data via the interface to the external computer. Chen further teaches that the interface not connected to the external computer, control the mobile tablet computer, as a host computer, based on the position data.  
Chen teaches a sensor signal filter capable of selectively communicating the positional input signal from the sensor section to the processor, to a separate external processor, or to neither the processor nor the separate external processor (“Subject to the application of a control application software, the user can operate the smart phone 20, tablet computer 30 or notebook 40 to transmit a command to the TV display system 11, controlling the operation of the TV display system 11,” paragraph 0029: Thus, if the application is open and in use, user’s touch commands will be commands for the TV display system. If the application is not in use (i.e. in the background or closed), user’s touch commands will be for other use (e.g, use for other applications or the OS of the tablet)): and a display switch capable of coupling the display to the internal processor or to the separate external processor, switches between modes according to a change in a video signal  (NOTE CLAIM 6) (“Further, a mirror image transmission device 18 is built in the CPU 12 of the TV display system 11 to display the current system operating mode and olav state, enabling a mirror image of the picture of the TV monitor 10 to be displayed on the screens of slave wireless electronic devices, such as smart phones 20, tablet computers 30, notebooks 40, personal computers,” paragraph 0030: “The target wireless electronic devices use a mating media player to reproduce received audio and video. Thus, people can synchronously watch the same video on multiple slave wireless electronic devices at different locations,” paragraph 0031).
Rofougaran and Chen are analogous arts because they both teach functions of a tablet computer. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made/before the effective filing date of the claimed invention, having the teachings of Rofougaran and Chen before him or her, to modify Rofougaran to include a sensor signal filter capable of selectively communicating the positional input signal from the sensor section to the processor, to a separate external processor, or to neither the processor nor the separate external processor; and a display switch capable of coupling the display to the processor or to the separate external processor, as taught by Chen, because it would allow the tablet computer to display on its display whatever is being displayed on a connected TV. Thus, the user would not have to be in the same room as the TV in order to view what’s on the TV.
Therefore, it would have been obvious to combine Chen with Rofougaran to obtain the invention as specified in the claim.
As per claim 2 and 3, Rofougaran/Chen teaches a data aggregating hub coupled to the position input sensor and the peripheral device; and one or more switches coupled to the data aggregating hub, wherein the internal processor, in operation, controls the one or more switches to switch between the first mode and the second mode. wherein the interface is a universal serial bus (USB) hub interface. Chen teaches wherein the device is another input or output device (Chen, tablet 30, figure 3) or a USB-jack able to connect to a plurality of USB- connected devices, and the controller is operable to selectively couple the input or output device or the USB-jack to the separate external processor (TV display system 11, figure 3) or to neither of the processors based on the received user selection.

As per claims 4, Rofougaran/Chen teaches comprising:  internal processor in a host computer mode and wherein, the one or more switches, in the human interface device mode, do not supply the positional data to the internal processor.  Rofougaran teaches the tablet computer according to claim 1, wherein the sensor section is disabled when the sensor signal filter does not communicate the positional input signal from the sensor section to either the processoror the separate external processor, such that the positional input signal is not generated (figures 31-33 teach the touchscreen being off until a power-on sequence is performed).

 As per claim 5, Rofougaran further teaches wherein the peripheral device is a camera, a speaker, or a microphone. (“In particular, a tablet computer includes a flat touch screen, a CPU, an operating system, a WLAN transceiver, a cellular data transceiver, a Bluetooth transceiver, a global positioning satellite (GPS) receiver, memory (e.g,, solid state memory), connectors, and a rechargeable battery (e.g,, lithium polymer). The flat touch screen includes capacitive touch screen technology to provide a virtual keyboard, a passive stylus pen (e.g,, one touch selection based on X-Y coordinates of the touch), two-dimensional touch commands (e.g,, sensing touch of the screen by one or more fingers and detecting movement in the X-Y dimensions of the one or more fingers), and provides the display,” emphasis added, paragraph 0010),

As per claim 7, Rofougaran/Chen teaches wherein the change is between an internal operation system (OS) of the system serving as the video signal source and an external OS of the external computer serving as the video signal source. (Chen teaches a sensor signal filter capable of selectively communicating the positional input signal from the sensor section to the processor, to a separate external processor, or to neither the processor nor the separate external processor (“Subject to the application of a control application software, the user can operate the smart phone 20, tablet computer 30 or notebook 40 to transmit a command to the TV display system 11, controlling the operation of the TV display system 11,” paragraph 0029: Thus, if the application is open and in use, user’s touch commands will be commands for the TV display system. If the application is not in use (i.e. in the background or closed), user’s touch commands will be for other use (e.g, use for other applications or the OS of the tablet))
Claims 9-14 and 16-20 are rejected under the same rationale as claims 1-7 above.
RELEVENT ART CITED BY THE EXAMINER
9.    The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
10.    The following references teaches multiples operation modes for tablets: LI (US 201/0339005), [0006-00024].



Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/
Primary Examiner, Art Unit 2184
September 10, 2022